Lumpkin, J.
Where suit was brought against a railroad company for damages alleged to have been done to a car-load of hogs shipped from one State to another, caused by negligent delay, and certain grounds of a demurrer to several paragraphs or parts of paragraphs of the petition, dealing specially with the measure of damages, were sustained, but the judgment did not finally dispose of the case; and where it does not appear from the record or bill of exceptions that the case is not still pending in the court below, a bill of exceptions bringing the case to this court is premature, and the writ of error will be dismissed.
1 Vrit of error dismissed.

All the Justices concur, except Fish, O. J., absent.